Citation Nr: 1541751	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for total knee reconstruction of the left knee, claimed as secondary to a right ankle disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a heart condition.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a low back disability, claimed as secondary to a right ankle disability.

5.  Entitlement to service connection for a right leg disability, claimed as secondary to a right ankle disability. 

6.  Entitlement to service connection for a left upper thigh disability, claimed as secondary to a right ankle disability.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected erectile dysfunction and status post left testicle contusion.

10.  Entitlement to an effective date earlier than December 7, 2010 for the assignment of a 10 percent evaluation for status post left testicle contusion, including pain.

11.   Entitlement to an effective date earlier than December 7, 2010 for the award of special monthly compensation (SMC) based on loss of use of a creative organ.  

12.  Entitlement to an evaluation in excess of 10 percent for status post left testicle contusion, including pain.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served with the Oklahoma Army National Guard with active duty for training (ACDUTRA) from June 1970 to October 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2007, December 2007, January 2010, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the RO has characterized the right ankle disability issue and the low back disability issue as petitions to reopen, based on the fact that the April 2007 rating decision denying service connection for a right ankle condition and a low back disability became final.  However, a review of the claims file reflects that in September 2007, the Veteran submitted a timely notice of disagreement (NOD) with respect to those denials.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Therefore, the April 2007 rating decision which originally denied service connection for a right ankle disability and for a low back disability is not final and remains pending.  As new and material evidence is not required, the issues have been recharacterized as claims for service connection, as shown on the title page of this decision.

Regarding the issue of service connection for major depressive disorder, the Board notes that in the January 2010 rating decision, the RO characterized this issue as a petition to reopen.  However, a review of the record shows that the claim has been continuously prosecuted since the issuance of the December 2007 rating decision; therefore this issue is being decided on the merits.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Even though the January 2010 rating decision characterized the issue as one involving the question of whether new and material evidence had been submitted to reopen the claim, and found that such evidence had not been submitted, the Veteran is not prejudiced by the Board's consideration of the claim on the merits because the RO considered it on the merits in the August 2012 statement of the case (SOC). 

In July 2013, the Veteran appeared before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.

The issues of service connection for tinnitus, a right ankle disability, a low back disability, a right leg disability, and a left upper thigh disability, and whether new and material evidence has been presented to reopen a claim of service connection for total knee reconstruction of the left knee, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  On the record at the July 2013 hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the claims of whether new and material evidence has been presented to reopen a claim for service connection for a heart condition, entitlement to service connection for hearing loss, and entitlement to an evaluation in excess of 10 percent for status post left testicle contusion, including pain.

2.  The evidence is in equipoise as to whether the Veteran's major depressive disorder is caused by his service-connected erectile dysfunction and status post left testicle contusion.

3.  The July 2009 rating decision that reduced the evaluation for status post left testicle contusion from 20 percent to noncompensable, severed service connection for erectile dysfunction, and found that SMC for based on loss of use of a creative organ is final.

4.  The Veteran's current claim for an increased evaluation for status post left testicle contusion, including pain, was received on December 7, 2010.

5.  It is not factually ascertainable that an increase in the Veteran's status post left testicle contusion, including pain occurred in the year prior to December 7, 2010.
6.  The award of SMC based on loss of use of a creative organ, was based on erectile dysfunction which was not service-connected prior to December 7, 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for whether new and material evidence has been presented to reopen a claim for service connection for a heart condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for status post left testicle contusion, including pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

5.  The criteria for an effective date earlier than December 7, 2010, for the assignment of a 10 percent evaluation for status post left testicle contusion, including pain have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2015).

6.  The criteria for an effective date earlier than December 7, 2010 for the grant of SMC based on the loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 3.350(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  

At the July 2013 Board hearing, the Veteran stated on the record that he wished to withdraw his appeals with regard to the claims of whether new and material evidence has been presented to reopen a claim for service connection for a heart condition, entitlement to service connection for hearing loss, and entitlement to an evaluation in excess of 10 percent for status post left testicle contusion, including pain.  Board Hearing Tr. at 2, 8.  As the Veteran has withdrawn the appeals of those issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

For the claim of service connection for major depressive disorder, the Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim given the favorable nature of the Board's decision.

The appeal for earlier effective dates for the assignment of a 10 percent evaluation for status post left testicle contusion and for SMC arise from the Veteran's disagreement with the effective dates assigned after the grant of such benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004).  Notice was provided in a preadjudication letter dated December 2010.  After the Veteran appealed the effective dates, the claims were again readjudicated by the RO in a November 2012 SOC.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the evidence of record.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the effective date claims.  

The record does not indicate that any additional evidence, relevant to the issues being decided, is available and has not been associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran also was provided an opportunity to set forth his contentions during the July 2013 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2013 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims being decided herein, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection - Major Depressive Disorder

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record, including the June 2012 report of VA examination, reflects a diagnosis of major depressive disorder.  The Veteran is also service-connected for erectile dysfunction and status post left testicle contusion, including pain.  Therefore, the first and second elements required to establish a claim of secondary service connection have clearly been satisfied.  

What remains to be established is whether the Veteran's major depressive disorder was caused or aggravated by his service-connected erectile dysfunction and status post left testicle contusion, including pain.  

On June 2012 VA examination, the examiner explained that the Veteran identified his erectile dysfunction and the impact it has on his relationship as just one of many contributing factors to his depression.  She noted that the Veteran also included his declining health, financial stress, marital strain, and an abusive childhood as factors in his depression.  She explained that depression often has many causes and that it was clear that the Veteran's testicular injury and erectile dysfunction were a source of distress for the Veteran and may be one of the contributing factors in his current depression.  Since the examiner felt there were many other contributing factors she concluded there was not a direct causal link between his testicular injury and his depressive symptoms given the other factors and the time delay between his injury and his symptoms of depression. 

In considering this opinion, the Board concludes that the evidence is at least in equipoise on the question of whether the Veteran's service-connected erectile dysfunction and status post left testicle contusion, including pain is proximately due to or the result of his major depressive disorder.  Although the VA examiner does not find that the service-connected disabilities are the sole contributing factor to the Veteran's current major depressive disorder, she concludes that they have been major contributing factors.  

Thus, any reasonable doubt is resolved in the Veteran's favor and the third element of the claim for secondary service connection has also been met.  Because each of the three elements of the claim of service connection for major depressive disorder based on a secondary theory of entitlement has been met, service connection for major depressive disorder is warranted.

IV.  Earlier Effective Date

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Status Post Left Testicle Contusion

The Veteran contends that an effective date earlier than December 7, 2010 is warranted for the assignment of a 10 percent evaluation for status post left testicle contusion, including pain.  He contends that the effective date should go back to October 1, 2009, the date his evaluation was reduced from 20 percent to 0 percent in a July 2009 rating decision.   

Service connection for status post left testicle contusion, including pain was granted in an April 2007 rating decision, and a 20 percent evaluation was assigned effective October 20, 2006.  In October 2008, the Veteran filed a claim for an increased rating.  In a February 2009 rating decision, the RO proposed to reduce the 20 percent evaluation to 0 percent (noncompensable), on the basis that the RO committed clear and unmistakable error in the April 2007 rating decision.  In May 2009, the Veteran submitted a letter in response to the proposed rating decision, arguing that his testicles were not examined by the most recent VA examiner and requested another VA examination, but did not request a hearing.  In a July 2009 rating decision, after consideration of the Veteran's May 2009 letter, the evaluation was reduced from 20 percent to noncompensable, effective October 1, 2009.  Notice of the rating decision was mailed to the Veteran with a letter dated July 16, 2009.  The Veteran filed a notice of disagreement (NOD) with the reduction in August 2009, and a statement of the case (SOC) was issued in February 2010.  The letter attached to the February 2010 SOC, dated February 12, 2010, indicated that the Veteran had 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action he appealed, to file a VA Form 9, Appeal to the Board of Veterans' Appeals.  

A statement from the Veteran received on December 7, 2010, indicated that he wished to reopen his claim for "SC Left Testicle Contusion including pain.  I was evaluated 20% SC and VARO erroneously reduced rating from 20% to 0%. . . ."  Notice pursuant to the Veterans Claims Assistance Act (VCAA) was sent to the Veteran in December 2010 regarding his claim for an increased evaluation.  In a February 2012 rating decision, the evaluation for status post left testicle contusion, including pain was increased to 10 percent, effective December 7, 2010, the date of receipt of the Veteran's claim for an increased evaluation.      

As the Veteran did not perfect his appeal by filing a VA Form 9 within 60 days of the February 12, 2009 letter with the SOC or within the remainder of the one year period since the July 16, 2009 letter notifying him of the July 2009 rating decision, the July 2009 rating decision is final.  38 U.S.C.A. § 7105.  VA did not receive any correspondence from the Veteran after the February 2010 SOC and prior to December 7, 2010 that could form the basis for a formal or informal claim for an increased rating.  38 C.F.R. §§ 3.151, 3.155.  Therefore, the Veteran's claim for an increased rating that formed the basis for the current appeal arose from the claim received in December 2010.

As the Veteran's claim for an increased rating was received in December 2010, an earlier effective date is only possible if it is factually ascertainable that the Veteran's disability increased in severity to the level contemplated by a 10 percent evaluation within one year prior to the date of claim, i.e., one year prior to December 2010.  38 C.F.R. § 3.400(o).

The Veteran's disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7523 provides a 0 percent rating for atrophy of one testicle.  A 20 percent rating is warranted for atrophy of both testes.  The December 2012 rating decision awarded the Veteran a 10 percent evaluation based on functional loss of the penis due to pain from his left testicle contusion during erections and an inability to achieve an erection because of such pain.  

The medical evidence of record during the one year period prior to December 2010 does not show that an increase of the Veteran's left testicle condition occurred.  VA treatment records from December 2009 to December 2010 show notations of chronic testicular pain which was stable.  It was noted that an orchiectomy was rarely curative for orchalgia, so they were usually discouraged, but that the Veteran may benefit from referral to pain management.  Genital examinations revealed a very tender left testicle to touch, with no lesions on palpitation of the testicles.  In April 2010, the Veteran complained of constant chronic testicle pain which began years ago, made worse by sitting and made better by medication, but interfered with activities of daily living.  

Although this evidence reflects the Veteran was experiencing chronic left testicle pain in the one year period prior to December 7, 2010, it did not reflect that there was any additional functional loss from the pain.  Specifically, there is no evidence that he was unable to attain an erection during that time.  As such, it cannot be said that it is factually ascertainable that an increase in disability had occurred within the one-year period prior to December 7, 2010.  Therefore, an effective date earlier than the date of his claim, December 7, 2010, is not warranted.  38 U.S.C.A. § 5110(b)(2).

SMC

With regard to the Veteran's claim for an earlier effective date for SMC, VA law provides that entitlement to SMC is warranted if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).
In the instant case, in the February 2012 rating decision, the grant of service connection for erectile dysfunction related to the Veteran's service-connected status post left testicle contusion was the basis of the award for SMC based on loss of use of a creative organ.  By way of history, service connection for erectile dysfunction was granted in an April 2007 rating decision, and a noncompensable evaluation was assigned effective October 20, 2006.  The April 2007 rating decision also awarded SMC effective October 20, 2006.  A July 2009 rating decision severed service connection for erectile dysfunction and found that SMC was no longer shown; both determinations were effective October 1, 2009.  The February 2012 rating decision granted service connection for erectile dysfunction as secondary to service-connected status post left testicle contusion and a noncompensable evaluation was assigned effective December 7, 2010.  

As explained in the analysis above related to the claim for an earlier effective date for status post left testicle contusion, the Veteran did not timely perfect an appeal of the July 2009 rating decision that severed service connection for erectile dysfunction and found that SMC based on loss of use of a creative organ was no longer warranted.  Therefore, that decision is final.  38 U.S.C.A. § 7105.  The record also does not reflect that the Veteran submitted any correspondence or evidence after the February 2010 SOC and prior to December 7, 2010 that could form the basis for a formal or informal claim for a claim for entitlement to service connection for erectile dysfunction or SMC based on loss of use of a creative organ.  

The effective date for an award of SMC cannot predate the effective date for service connection for the underlying disability.  As the Veteran was not service-connected for erectile dysfunction prior to December 7, 2010, an earlier effective date is not possible.  Therefore, the claim for an effective date earlier than December 7, 2010, for the award of SMC based on loss of use of a creative organ, must also be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

The appeal of the claim for whether new and material evidence has been presented to reopen a claim for service connection for a heart condition is dismissed.

The appeal of the claim for service connection for hearing loss is dismissed.

The appeal of the claim for an evaluation in excess of 10 percent for status post left testicle contusion, including pain is dismissed.

Service connection for major depressive disorder is granted.

An effective date earlier than December 7, 2010 for the assignment of a 10 percent evaluation for status post left testicle contusion, including pain, is denied.

An effective date earlier than December 7, 2010 for the award of SMC based on loss of use of a creative organ is denied.  


REMAND

Tinnitus

The Veteran is seeking service connection for tinnitus, which he contends is due to in-service noise exposure.  At his July 2013 Board hearing, the Veteran reported having suffered acoustic trauma during basic training at Fort Leonard Wood, Missouri.  He stated that he underwent grenade, rifle, and combat training without the use of hearing protection.  The Veteran also stated that in his fourth week of basic training, a grenade exploded when another soldier dropped his hand grenade, and that he has had ringing in his ears "since that thing went off."  The record reflects the Veteran enlisted in the National Guard in June 1970 and then underwent a period of ACDUTRA.  For purposes of this remand, the Board concludes that it is consistent with the circumstances of the Veteran's ACDUTRA that he would have undergone grenade, rifle, and combat training and that an incident such as that described could have occurred during such training.  

On June 2012 VA examination, the Veteran reported constant tinnitus dating to his service.  The examiner concluded that it was less likely than not that tinnitus was related to the Veteran's service.  She noted that her review of the claims file had revealed no complaints of tinnitus in service or within one year of the Veteran's discharge.  She noted that the Veteran's October 1970 National Guard examination shows the Veteran replied "no" to inquiries related to hearing loss, running ears, and/or ear, nose, or throat trouble.  In her opinion, this reflected that the Veteran did not complain of tinnitus in service when he had an opportunity to do so.  She also noted that the evidence did not show an explosion relating to a mishandled grenade during his basic training.  

The Board concludes this opinion is inadequate as it does not consider the Veteran's competent and credible reports of experiencing tinnitus since his service and of the grenade explosion during service.  Therefore, remand is necessary to obtain an addendum medical opinion that takes these factors into account.

Right Ankle

A review of the record indicates that in an April 2007 rating decision, the RO denied service connection for a right ankle condition, finding that the Veteran had a pre-existing ankle condition upon enlistment, and that service treatment records did not show any complaints or treatment for a right ankle condition.  In a statement received in September 2007, the Veteran indicated that his right ankle condition was caused by a "grenade exercise during training," and that there was no injury "given for a pre-existing condition upon enlistment."  He requested that service connection be granted for his right ankle.  A September 2007 letter to the Veteran from the RO indicated that his claim for service connection for a right ankle condition was previously considered and denied, and that he was informed by letter dated May 1, 2007.  He was informed that he had until May 1, 2008 to submit additional evidence, and further action would not be taken unless additional evidence was received. 
A timely and adequate NOD is one that is received by VA within one year after the date of notice of RO denial and expresses dissatisfaction or disagreement with an adjudicative determination by the AOJ.  38 U.S.C.A. § 7105.  Special wording is not required in any such notice of disagreement, as the notice must only be in terms which can be reasonably construed as disagreement with that specific determination.  38 C.F.R. § 20.201; Gallegos  v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002).  Although the RO acknowledged the Veteran's September 2007 statement in their September 2007 letter, the RO did not consider the statement to be an NOD.  However, the Board does construe the September 2007 statement from the Veteran, received within a year of the notice of the April 2007 rating decision, as an NOD with the denial of service connection for a right ankle condition.  

In addition, the Board notes that an SOC was issued in August 2012, which only addressed the issue of whether new and material evidence had been received to reopen a claim for service connection for a right ankle condition.  However, an SOC has not been issued in response to the Veteran's NOD with the April 2007 denial of service connection for a right ankle condition.  Due process requires that this be accomplished.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Low Back, Right Leg, Left Upper Thigh, and Total Knee Reconstruction of the Left Knee

Regarding these issues, the Veteran contends that they are all secondary to his right ankle condition.  Therefore, the Board finds these issues are inextricably intertwined with his claim for service connection for a right ankle disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board must defer consideration of these claims pending resolution of the claim for service connection for a right ankle disability.




Accordingly, the case is REMANDED for the following actions:

1.  Request a records review and medical opinion from the examiner who completed the June 2012 audiological examination (or another appropriate or similarly qualified examiner if the June 2012 examiner is unavailable).  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA efolder) should be made available to and be reviewed by the clinician.

For purposes of this remand, the reviewing clinician must accept as true the Veteran's statements that he has experienced ringing in his ears since his ACDUTRA service.  The clinician must also accept as true the Veteran's statements that during such service he had noise exposure after a grenade exploded when another soldier dropped his hand grenade and that he has had ringing in his ears "since that thing went off" and that he had noise exposure from grenade, rifle, and combat training during ACDUTRA.

The reviewing clinician should provide an opinion as to the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus is causally related to exposure to noise, including a grenade explosion, during ACDUTRA, or is otherwise causally related to a disease or injury incurred during ACDUTRA?

The reviewing clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the clinician determines that a decision cannot be made without resort to mere speculation, then it should be clear in the clinician's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

2.  Issue an appropriate SOC as to the issue of entitlement to service connection for a right ankle disability.  The Veteran should be advised of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

3.  Thereafter, and after undertaking any additional development deemed necessary (including the scheduling of VA examinations), readjudicate the claims of service connection for tinnitus, a low back disability, a right leg disability, and a left upper thigh disability, and whether new and material evidence has been presented to reopen a claim of service connection for total knee reconstruction of the left knee.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental SOC and afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


